Lore, C. J.:
After considering the arguments in this matter, the judgment of the Court is that the words “for 60-day forfeiture clause see bond,” which were, without the leave of the Court, added in March, 1899, more than a year after the entry of this judgment, be stricken off, and also that the execution issued on said judgment, being^t. fa. No. 82 to the April Term, 1899, of this Court, be set aside.
There is no evidence here that the entry of the above clause was anything more than a mistake, but we wish to announce that after a judgment has been entered and completed, as this was, no alterations of the judgment should be made changing its character in any way, whether by addition or otherwise, without leave of the Court.
Let the rule be made absolute.